Citation Nr: 1526846	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The August 2012 rating decision reopened the Veteran's bilateral hearing loss claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issue on appeal has been characterized as shown above.

The Veteran indicated in his September 2013 substantive appeal that he wanted a hearing before a member of the Board via videoconference.  Such a hearing was scheduled for June 2014; however, in a subsequent June 2014 statement the Veteran indicated that he had no additional evidence to submit and wished to withdraw his hearing request.  As such, the Board concludes that no hearing request is currently before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A May 2009 rating decision denied the Veteran's claim for service connection for bilateral hearing loss on multiple bases, including the absence of a current diagnosis of a hearing loss disability for VA purposes.  The Veteran did not appeal nor submit new and material evidence within one year of the decision.

2.  Evidence received since the May 2009 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that was incurred in or is otherwise related to his military service, nor may such disability be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the May 2009 rating decision is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter dated in April 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant.  As such, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's claim.

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In this case, the Board notes that the Veteran was provided a VA examination in August 2012.  The VA examiner diagnosed a bilateral hearing loss disability, but concluded that it was less likely than not that the disability was caused by or the result of military service.  The opinion was based on review of the evidence of record, audiometric testing, and the Veteran's contentions.  Based on the foregoing, the Board finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that he should be service-connected for his bilateral hearing loss disability due to in-service exposure to loud noises while serving aboard ship in engine and boiler rooms.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

As noted above, in a May 2009 rating decision, the RO denied service connection for bilateral hearing loss.  The bases for the denial included that the Veteran did not have a current bilateral hearing loss disability for VA purposes.  There is no correspondence of record expressing disagreement with the denial of service connection during the appellate time period.  Nor did the Veteran submit new and material evidence within one year of the decision.  Therefore, the May 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

As a result, a claim of service connection for bilateral hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the May 2009 rating decision, the record included service treatment records, the Veteran's claim that he suffered from hearing problems, primarily tinnitus, from service, and a March 2009 VA examination report that failed to show a current bilateral hearing loss disability.  

For evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current bilateral hearing loss disability and/or that such disability was somehow related to military service.  The Board finds the evidence received since the May 2009 rating decision does.

In that regard, an August 2012 VA examination report and a March 2012 private audiogram established that the Veteran has decreased hearing acuity in both the right and left ear sufficient for a finding of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  

Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the diagnoses of a bilateral hearing loss disability, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's bilateral hearing loss claim.

Having reopened the claim, the Board will now evaluate that claim on the merits.




Service Connection

Having determined that the Veteran's bilateral hearing loss claim is reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection without prejudicing the Veteran because the RO reopened and adjudicated the merits of the claim in the prior August 2012 rating decision and the subsequent statement of the case (SOC).  Bernard, 4 Vet. App. at 394 (noting that where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, however, there is no presumed service connection because a hearing loss disability was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct or secondary basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, the Veteran alleges that he suffers from a bilateral hearing loss disability due to in-service exposure to noise while assigned to work in engine and boiler rooms onboard ship.

The Veteran's DD-214 confirms that he worked as the civilian equivalent of an engine mechanic aboard ship.  Other service treatment records document work as a repairman assigned to the auxiliary engine room.  The Board recognizes that exposure to significant acoustic trauma during such work is possible.  Therefore, in-service noise exposure is found.

The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss.  In a November 1967 Report of Medical History, at entrance, the Veteran denied any history of hearing loss or ear trouble.  In a contemporaneous Report of Medical Examination, hearing acuity was measured at 0 decibels bilaterally at every frequency.  During the Veteran's December 1971 Report of Medical Examination at separation; however, audiogram testing was not accomplished and the only noted testing was a 15/15 on spoken voice testing bilaterally.  

In his original December 2008 claim, the Veteran contended that his bilateral hearing loss disability began in 1968.  

During a March 2009 VA examination, the Veteran reported in-service exposure to diesel engines, boilers, and blowers during service as an engineman and boiler tech.  On testing, however, the Veteran did not have a right or left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner noted the Veteran's service as an engine mechanic in service and his belief that in-service noise exposure caused his current hearing problems.  The examiner indicated that an opinion as to the etiology of the Veteran's hearing problems could not be provided without resort to speculation because he had normal hearing on enlistment, but there was no audiometric information taken at discharge.

In an April 2009 statement, the Veteran indicated that he sought treatment for ringing in his ears as early as 1972 or 1973, but failed to indicate whether he experienced decreased hearing acuity at that time.  He did note that as the tinnitus had increased over the years his hearing had gotten worse.  He believed that the constant tinnitus had "masked the hearing loss."  After service, he had worked in sales, at a desk in an office, without exposure to a loud noise environment.

In support of his claim, the Veteran submitted a March 2012 private audiogram that showed a bilateral hearing loss disability for VA purposes, based on right and left hearing acuity at 4000 Hertz.  The audiogram did not provide any opinion as to the etiology of the demonstrated bilateral hearing loss disability.

The Veteran was afforded another VA examination in August 2012.  The VA audiogram at that time also showed a right and left hearing loss disability for VA purposes and the examiner diagnosed right and left sensorineural hearing loss disabilities.  The examiner noted review of the claims file and that based on review of the evidence of record concluded that the bilateral sensorineural hearing loss was not at least as likely as not caused by or the result of an event in military service.  The rationale was that the Veteran was given a hearing evaluation at entrance into service, but only a spoken voice test of hearing at the time of discharge.  As such, there was no way of knowing whether the Veteran had hearing loss at the time of discharge.  That said, the Veteran's "current hearing loss is comparable to that of a man his age with presbycusis." As such, the examiner concluded that the Veteran's hearing loss was less likely as not caused by military noise exposure.  

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the current bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure from diesel engines, boilers, and blowers.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the August 2012 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The Board has considered the arguments of the Veteran's representative in a December 2014 statement that the examination report is inadequate because the examiner failed to consider the Veteran's in-service duties and based the opinion on the lack of findings in the service treatment records.  The Board disagrees.  The examiner specifically noted review of the claims file, including the service personnel records documenting his in-service job duties and his assignment to the engine room.  Moreover, the August 2012 VA examiner specifically referenced the findings of the March 2009 VA examination report, wherein the Veteran discussed his in-service duties aboard ship in engine and boiler rooms.  Thus, the clear evidence of record demonstrates that he examiner was aware of and considered the Veteran's in-service work duties and locations.  As such, the representative of the Veteran's arguments that the August 2012 VA examiner failed to consider the Veteran's in-service duties are without merit.  Similarly, the August 2012 VA examiner did not base her conclusions on the absence of evidence in the service treatment records.  Instead, as noted above, the examiner observed that it could not be definitively proven that there was decreased hearing acuity, or some degree of hearing loss, in service because of the absence of audiometric testing at separation.  That said, the entirety of the evidence demonstrated that the Veteran's current bilateral hearing loss was consistent with age-related hearing loss (i.e. presbycusis) and, based on all the foregoing, it was less likely as not that the current bilateral hearing loss disability was caused by or related to military service.  The absence was only one factor in determining that there was no relationship.  Such absence is appropriate to consider.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to military service.

The Board has considered the Veteran's report of tinnitus and perhaps related decreased hearing acuity that he first noticed very shortly after separating from service.  To the extent that such a contention can be considered a report of a continuity of hearing problems from service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the Veteran's report of hearing loss, but the VA examiner's opinion that his hearing loss disability is consistent with age-related hearing loss and is less likely than not due to in-service noise exposure, the Board does not find that his lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his military service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service.  Although the Veteran may be competent to report decreased hearing acuity, the Board does not find him, as a layperson, competent to diagnose a hearing loss disability based on the mechanical application of hearing loss regulations for the purposes of establishing a disability for VA benefits purposes.  As such, the Board is of the opinion that the August 2012 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  To the extent that the Veteran contends ongoing hearing problems from service, such a contention has been considered and rejected by the August 2012 VA examiner and the Board affords this opinion greater weight due to the mechanical nature of diagnosing a hearing loss disability for VA purposes.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).






	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


